          Case 1:20-cv-08349-LJL Document 40 Filed 01/22/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street, 3rd Floor
                                                     New York, New York 10007

                                                    January 21, 2021

BY ECF

The Honorable Lewis J. Liman
                                                  Upon the consent of the parties, the Government's motion
United States District Judge
                                                  for summary judgment is DISMISSED without prejudice
Southern District of New York
                                                  to renewal upon the Government's filing of a letter
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street                                  requesting that it be renewed. The Clerk of Court is
New York, New York 10007                          respectfully directed to close the pending motion at Dkt.
                                                  No. 32. SO ORDERED. 1/22/2021
       Re:     Ryan Goodman v. U.S. Dep’t of Defense,
               No. 20-cv-8349 (LJL)

Dear Judge Liman:

        On behalf of both parties to this Freedom of Information Act action, we write respectfully
to inform the Court that the parties consent to the Court’s proposal to dismiss the Government’s
pending motion for summary judgment without prejudice to its renewal upon the Government’s
filing of a letter requesting that it be renewed.

       We thank the Court for its attention to this matter.

                                                   Respectfully,

                                                   AUDREY STRAUSS
                                                   United States Attorney
                                                   Southern District of New York

                                                   By: /s/ Ilan Stein
                                                   ILAN STEIN
                                                   SARAH NORMAND
                                                   Assistant United States Attorneys
                                                   86 Chambers Street, Third Floor
                                                   New York, New York 10007
                                                   Tel.: (212) 637-2525/2709
                                                   E-mail: ilan.stein@usdoj.gov
                                                            sarah.normand@usdoj.gov
